UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-05308 Perritt MicroCap Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Gerald W. Perritt, 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Name and address of agent for service) 312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2010 Date of reporting period: July 31, 2010 Item 1. Schedule of Investments. Perritt MicroCap Opportunities Fund Schedule of Investments July 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 93.92% Auto Parts & Equipment - 1.93% Midas, Inc.(a) $ SORL Auto Parts,Inc.(a) Building Materials - 0.43% MFRI, Inc.(a) Business Services - 9.59% Barrett Business Services, Inc. DJSP Enterprises, Inc.(a) Exponent, Inc.(a) GP StrategiesCorp.(a) Innodata Isogen, Inc.(a) PRGX Global, Inc.(a) RCM Technologies, Inc.(a) RentrakCorporation(a) The Dolan Media Co.(a) Tier Technologies, Inc.(a) Virtusa Corp.(a) Chemical & Related Products - 3.44% AcetoCorporation KMG Chemicals,Inc. Omnova Solutions, Inc.(a) PenfordCorporation(a) Computers & Electronics - 3.32% Astro-Med, Inc. CyberopticsCorp.(a) PC-Tel, Inc.(a) RimageCorporation(a) Construction & Engineering - 2.93% Comfort Systems USA, Inc. Furmanite Corp.(a) Hill International, Inc.(a) Sterling Construction Company, Inc.(a) Consumer Products - Distributing - 0.12% China 3C Group(a) Consumer Products - Manufacturing - 4.95% Flexsteel Industries Heelys, Inc.(a)(c) Kimball International, Inc. MiddlebyCorporation(a) Orchids Paper Products Co.(a) Steinway Musical Instruments, Inc.(a) Universal Electronics,Inc.(a) Consumer Services - 1.34% Noah Education Holdings Ltd. - ADR Stewart Enterprises,Inc. - Class A Electronic Equipment & Instruments - 1.05% Methode Electronics, Inc. NAM TAI Electronics, Inc.(a) Energy & Related Services - 4.73% Matrix Service Co.(a) Michael BakerCorp.(a) Mitcham Industries,Inc.(a) PHI, Inc.(a) TGC Industries,Inc.(a) Uranium Energy Corp.(a) Environmental Services - 1.08% Perma-Fix Environmental Services(a) Versar, Inc.(a) Financial Services - 3.93% B of I Holding, Inc.(a) Nicholas Financial, Inc.(a) Sanders Morris Harris Group, Inc. SWS Group, Inc. TradeStation Group, Inc.(a) U.S. Global Investors,Inc. - Class A Virtus Investment Partners, Inc.(a) Food - 4.14% Cal-Maine Foods, Inc. John B. Sanfilippo & Son, Inc.(a) LandecCorporation(a) Omega Protein Corp.(a) Leisure - 1.65% Ascent Media Corp.(a) Century Casinos, Inc.(a) Medical Supplies & Services - 9.14% Albany Molecular Research, Inc.(a) Allied Healthcare Products(a) America Service Group, Inc. BioScrip,Inc.(a) Cutera, Inc.(a) Five Star Quality Care, Inc.(a) Hooper Holmes, Inc.(a) Integramed America, Inc.(a) NovaMed, Inc.(a) PsychemedicsCorporation Questcor Pharmaceuticals, Inc.(a) The Ensign Group, Inc. Transcend Services, Inc.(a) Vivus,Inc.(a) Military Equipment - 0.64% Force Protection, Inc.(a) Minerals & Resources - 0.93% Fronteer Gold, Inc.(a) Oil & Gas - 11.00% Allis-Chalmers Energy,Inc.(a) CE Franklin Ltd.(a) Cal Dive International, Inc.(a) GMX Resources, Inc.(a) Gulfport Energy Corp.(a) Hallador Energy Co. Magnum Hunter Resources Corp.(a) Newpark Resources, Inc.(a) Star Gas Partners LP Tengasco, Inc.(a)(c) U.S. Energy Corp. Wyoming(a) Union Drilling, Inc.(a) Vaalco Energy,Inc. Real Estate - 0.20% Tejon Ranch Co.(a) Retail - 1.31% PC Mall, Inc.(a) Rush Enterprises, Inc.(a) Tuesday Morning Corp.(a) Semiconductor Related Products - 3.58% ActelCorporation(a) Anadigics, Inc.(a) Cirrus Logic, Inc.(a) FSI International, Inc.(a) Rudolph Technologies, Inc.(a) Software - 4.68% American Software, Inc. - Class A ATC Technology Corp.(a) Clicksoftware Technologies Ltd.(a) CryptoLogic Ltd. iPass,Inc. Smith Micro Software, Inc.(a) VASCO Data Security International, Inc.(a) Specialty Manufacturing - 5.29% AEP Industries, Inc.(a) AM Castle & Co.(a) China Gerui Advanced Materials Group Ltd.(a) Courier Corp. FlandersCorp.(a) L.B. Foster Co.(a) Northern Technologies International Corp.(a) Northwest PipeCompany(a) Telecommunications - 7.86% Alvarion Ltd.(a) City Telecom HK Ltd. Cogo Group, Inc.(a) DragonWave, Inc.(a) Gilat Satellite Networks Ltd.(a) Globecomm Systems,Inc.(a) Harmonic, Inc.(a) Management Network Group, Inc.(a) Oplink Communications, Inc.(a) RADVision Ltd.(a) Seachange International, Inc.(a) Transportation - 4.66% Grupo TMM S.A. - ADR(a) Hornbeck Offshore Services, Inc.(a) Republic Airways Holdings, Inc.(a) Scorpio Tankers, Inc.(a) Star Bulk Carriers Corp. StealthGas,Inc.(a) USA Truck, Inc.(a) Vitran Corporation,Inc.(a) TOTAL COMMON STOCKS (Cost$350,307,583) $ REAL ESTATE INVESTMENT TRUST - 0.88% Monmouth Real Estate Investment Corp. - Class A $ TOTAL REAL ESTATE INVESTMENT TRUST (Cost$3,033,148) $ Contracts WARRANTS - 0.00% Lantronix, Inc. Expiration: 02/09/2011, Exercise Price: $0.85(b) $ - TOTAL WARRANTS (Cost$0) $ - Principal Amount SHORT TERM INVESTMENTS - 2.14% $ United States Treasury Bill 0.134%, 08/26/2010 $ TOTAL SHORT TERM INVESTMENTS (Cost$7,499,311) $ Total Investments (Cost$360,840,042)-96.94% $ Other Assets in Excess of Liabilities - 3.06% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) The price for this security was derived from an estimate of fair market value using methods approved by the Fund's Board of Directors.This security represents $0 or 0.00%of the Fund's Net Assets. (c) Restricted under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, the value of restricted securities amounted to $1,907,465 or 0.54% of Net Assets. The cost basis of investments for federal income tax purposes at July 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, pleaserefer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Security Valuation Financial Accounting Standards Board ("FASB") accounting standards codification "Fair Value Measurements and Disclosures" Topic 820 ("ASC 820"), establishes an authoritative definitionof fair value and sets out a hierarchy for measuring fair value. ASC 820 requires additional disclosures about the various inputs used todevelop the measurements of fair value.These inputsare summarized in the three broad levels listed below: ●Level 1 - Quoted prices in active markets for identical securities ●Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) ●Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund's net assets as of July 31, 2010: Description Level 1 Level 2 Level 3 Total Investments in Securities Common Stocks Consumer Discretionary $ 32,689,652 $- Consumer Staples - - Energy - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Total Common Stocks - Real Estate Investment Trusts Short-Term Investments - Total Investments in Securities $ 330,294,355 $- $ 339,690,666 The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Perritt MicroCap Opportunities Fund, Inc. By (Signature and Title) /s/ Michael J. Corbett Michael J. Corbett, President Date 9/17/2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Michael J. Corbett Michael J. Corbett, President Date 9/17/2010 By (Signature and Title)*/s/ Samuel J. Schulz Samuel J. Schulz, Treasurer Date 9/20/2010 * Print the name and title of each signing officer under his or her signature.
